PARKER, Judge.
Robert Delaughter appeals the trial court’s denial of his motion for posteonviction relief, which followed an evidentiary hearing. De-laughter raised twenty-six issues in his motion. We affirm the trial court’s order, with one additional comment. Two of Delaughter’s issues, which he lists in paragraphs (B) and (C), allege ineffective assistance of trial counsel for counsel’s failure to contest the jury venire for disparate representation of African Americans and Latin Americans and for counsel’s participation with the state in the systematic exclusion of those minorities from the jury pool and misrepresentation to Delaughter about the unavailability of African Americans and Latin Americans to sit as jurors.
We conclude that Delaughter’s allegations on these two issues are facially insufficient to state claims for posteonviction relief because each is merely a conclusional allegation with no factual support for the contention that the jury venire did not reflect a fair cross section of the community. See Reliford v. State, 241 So.2d 871 (Fla.2d DCA 1970); Davis v. State, 627 So.2d 112 (Fla.1st DCA 1993). We affirm the trial court’s order which denied relief; however, as to these two issues only, it is without prejudice to Delaughter to file a specific motion for posteonviction relief raising these two issues.
DANAHY, A.C.J., and LAZZARA, J., concur.